DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Claim Rejections – 35 U.S.C. § 112, filed 02/03/2022, with respect to claims 1-2, 5-9, 12-16, 18-23, and 25-30, have been fully considered and are persuasive.  The 35 U.S.C. § 112 of the claims has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, and 22, along with each of their respective dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
With regard to the amended limitation “generating a source UE layer-2 (L2) identification (ID) and a destination UE L2 ID, wherein the source L2 ID and the destination L2 ID are temporary identification associated with direct unicast communication”.
The bolded and underlined portion of the claims are not disclosed or reasonably suggested in the specification as originally filed. 
For example, the specification as filed discloses “The source UE may signal information relating to the peer UE (e.g., DST L2 ID) and the QoS profile to the RAN.” Par.[0031] of the originally filed specification. While the disclosure teaches that the UE may transmit DST L2 ID, it does not disclose that the SRC UE generates the L2-ID for both source and destination. Par.[0031] discloses that the UE may generate more than one L2-ID for different services. 
Par.[0033] recites, in part, “The mapping and the linked ID may be changed when the L2 ID changes (e.g., UE generates temporary L2 IDs for unicast communications). That is, the when the UE changes its L2 ID the mapping relationship changes. This does not mean that the UE generates a Source L2-ID and a destination L2-ID. The UE has the ability to transmit in the QoS profile to the RAN its L2-ID and information about the destination UE, par.[0031] which recites, in part, “The source UE 
The disclosure further teaches that “The source UE generates RRC signaling toward RAN to provide information about QoS profile (e.g., kind of 5QI value UE expects for the V2V service requested), both SRC and DST L2 IDs used for unicast communication, and bearer ID.”, par.[0032]. This discloses that the SRC UE generates RRC signaling to inform the eNB of SRC and DST UE-ID, however, the SRC UE itself does not generate the L2-ID. 
In par.[0077] the disclosure recites, in part, “The sidelink UE information may include one or more of L2 IDs of the first UE 110a and/or the second UE 110b, a bearer ID indicating the Quality of Service for the requested sidelink communication, physical IDs (e.g., MAC address) of the first UE 110a and/or the second UE 110b, and/or other identifiers related to the first UE 110a, the second UE 110b, or the sidelink communication.” While the first UE is configured to generate signalling which comprises the first and second UE-IDs the UE itself does not generate both of the IDs’, thus there is not teaching and reasonable suggestion in the specification as filed that discloses that the first UE generates first and second IDs’ for transmission to the gNB. At best the disclosure teaches that the source UE generates L2-ID for different services, and transmits a QoS profile with information regard the SRC L2-ID and DST L2-ID.
Thus, it appears that the claims contain new matter, and are rejected for the reasons given above.
Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. As discussed in the previous 112(a) rejection and the above rejection does not disclose:
“generating a source UE layer-2 (L2) identification (ID) and a destination UE L2 ID, wherein the source L2 ID and the destination L2 ID are temporary identification associated with direct unicast communication”.
As discussed above, the par.[0031 – 0032] describe a UE which generates one or more source L2-IDs depending on the number of services that are being used; generating a QoS profile for unicast communication comprising the SRC L2-ID and DST L2-ID and transmitting this information to the RAN. The RAN creating a unicast connection based on the QoS profile between the SRC and DST UE. The disclosure does not teach that the SRC UE generates both of the SRC and DST L2-ID. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun et al. (US 2016/0192427 A1) “Operation Method of Communication Node in Wireless Communciation Network” par.[0115] discloses that the UE1 generates its L2-ID.
Yi et al. (US 2018/0249524 A1) “Method for Handling an ID Collision for a D2D Communications System and Device Therefor”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411